Citation Nr: 0900979	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits on behalf of the appellant or her son, 
K.F.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
December 2004.  The appellant is his former spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied the appellant's claim for an apportionment 
of the veteran's benefits payments.  This decision was 
confirmed in May 2006.  The appellant was scheduled for a 
Board hearing in December 2008 but failed to appear.  (The 
veteran also was notified of the hearing but he failed to 
appear, as well.)


FINDINGS OF FACT

1.  The veteran's and appellant's divorce became final in 
March 2004.  

2.  Their youngest child, K.F., was born in June 1984 and 
attended Francis Marion University.    

3.  Pursuant to a divorce settlement agreement, the veteran 
was obligated to pay certain enumerated college expenses for 
K.F. including costs of school books, college tuition, room, 
board, and a stipend from September 1, 2002 to June 1, 2005.  

4.  The appellant's gross income is $5,226.74 per month, 
including $2,187.00 per month in alimony payments by the 
veteran, and no hardship is shown to exist for the appellant.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's VA 
compensation benefits on behalf of the appellant or her son, 
K.F., have not been met. 38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. §§ 3.450, 3.451 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  However, it does not appear 
that VA's duties to notify and assist are applicable to 
claims such as the one decided herein.  

The VCAA is not applicable, for example, to cases involving 
the waiver of recovery of overpayment claims because the 
statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 (rather, in Chapter 53).  In addition, VA's 
duties to notify and assist do not apply to decisions 
regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. 
App. 453, 456 (2006).  An apportionment decision involves 
deciding how existing benefits are to be paid; thus, under 
Sims, VA's duty to notify and assist is not applicable to 
this claim and will not be further addressed.

In any event, the RO sent letters in December 2005 to the 
veteran and appellant asking them to provide information 
concerning their income and monthly expenses, and the letters 
stated that if the evidence was not received, a decision 
would be made based on the evidence of record.  Accordingly, 
the appellant was provided with the information needed to 
support her claim.

Analysis

The appellant submitted a claim for apportionment in November 
2005.  She contends that the veteran does not pay any money 
that he receives from VA to her or their youngest child, 
K.F., who attends a university.  The veteran presently is in 
receipt of VA disability compensation.

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children, and a 
claim for apportionment is filed for or on behalf of the 
spouse or children. 38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse or children, and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support. 38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee. 38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent. 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 
3.450(a)(1)(ii), 3.451.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution. 
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

The record shows that the veteran and the appellant married 
in June 1975 but had lived separately since October 2001.  
Their divorce became final in March 2004.  The appellant is 
not entitled to apportionment benefits for herself as, 
effective March 2004, she is no longer a dependent of the 
veteran.  See 38 C.F.R. § 3.350(a).

Their youngest child, K.F., was born in June 1984 and 
attended Francis Marion University in 2005.  Since K.F. was 
under 23 years of age and pursuing instruction at a 
university in 2005, he is considered a child under VA 
regulations and thus a potential recipient of apportionment 
benefits.  

The record shows, however, that the veteran reasonably 
discharged his responsibility for K.F.'s support. 38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).   Divorce court 
documents reflect that the veteran was obligated to pay 
certain enumerated college expenses for K.F. including costs 
of school books, college tuition, room, board, and a stipend 
from September 1, 2002 to June 1, 2005, pursuant to a 
settlement agreement.  While K.F. was not supposed to 
graduate until 2007, at which time he would turn 23, this was 
the agreement the appellant and the veteran decided on during 
their divorce proceedings.

The record also does not show that any "special" 
apportionment is warranted based on hardship.  The RO noted 
in March 2006 that the appellant's gross income was $5,226.74 
per month, including $2,187.00 per month received from the 
veteran as alimony.  The veteran reportedly has been 
compliant with the court-ordered payments of alimony, in 
addition to the payments to cover K.F.'s educational 
expenses.  Under the circumstances of this case, no hardship 
is shown to exist for the appellant. 

As there is no legal basis upon which to grant apportionment 
of benefits for the appellant or her son, K.F., apportionment 
is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to an apportionment of the veteran's VA 
compensation benefits on behalf of the appellant or her son, 
K.F is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


